Title: To George Washington from Major General Riedesel, 12 October 1779
From: Riedesel, Friedrich Adolph (Adolf) von
To: Washington, George


        
          Sir.
          Bethlehem in Pensilvania October 12th 1779
        
        Your Excellency, I hope, will have the goodness to excuse my troubling you with this letter, I do it from motives of justice due Mr Randolph the Gentleman who will have the honour of delivering it to you—I beg to recommend him to the knowledge of Your Excellency as the person to whom Colonel Bland the Commandant at CharlottesVille gave the Commission of conducting the Officers of my family and Baggage to Elizabeth Town, I having as you, Sir, must have been apprised, taken the route before in company with Major General Phillips.
        The great care which Mr Randolph has had to render the journey as convenient as possible to the Officers of my Suite, the politeness he has shewed to them, and the Exactness with which he has executed his orders, require my best acknowledgements and have induced me to mention this Gentleman to Your Excellency.
        I will not enter upon the subject of my detention as Major General Phillips has written to Your Excellency and must have fully explained with his own, my Sentiments on that affair, but the pleasing prospect I had of going to New York was heightened from it becoming in a manner necessary for my health which has lately been declining under a slow fever, which change of Climate alone will cure—My disappointment is in proportion to the flattering Idea I had of visiting my friends, Your Excellency may then judge how Severely I must feel the returning to Virginia in my present state of health where I am certain

my Constitution must suffer from the Climate. I have the honour to be, with the greatest personal respect Your Excellencys most obedient and humble Servant
        
          RiedeselMajor General
        
      